Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that " determining, by the second equipment, the second target long TTI which is scheduled with the short TTIs according to the location information of the short TTIs; obtaining, by the second equipment, each of the short TTIs in the second target long TTI according to the length information and the quantity information of the short TTIs; performing, by the second equipment, error detection on the data packet in each of the short TTIs to generate HARQ feedback corresponding to the short TTI; and transmitting, by the second equipment, the HARQ feedback of each of the short TTIs to the first equipment through a corresponding HARQ feedback resource according to the location information of the HARQ feedback resource; wherein obtaining, by the second equipment, each of the short TTIs in the second target long TTI according to the length information and the quantity information of the short TTIs comprises: when the quantity information indicates 1, obtaining a first short TTI in the second target long TTI according to the length information; and starting from the first short TTI, sequentially performing following operations: determining whether scheduling information of a current short TTI comprises indication information, wherein the indication information is used to indicate that the current short TTI comprises scheduling information of a subsequent short TTI; in response to determining that the scheduling information of the current short TTI comprises the indication information, analyzing the scheduling information of the subsequent short TTI from the obtained current short TTI, and analyzing the subsequent short TTI from the second target long TTI according to the scheduling information of the subsequent short TTI; and in response to determining that the scheduling information of the current short TTI does not comprise the indication information, stopping analyzing the short TTI from the second target long TTI". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claims 8, 10, and 17 are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horiuchi et al. (US 2020/0275465); Horiuchi discloses scheduling of sTTIs in an uplink TTI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466